Name: Commission Regulation (EC) No 1472/2002 of 13 August 2002 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|32002R1472Commission Regulation (EC) No 1472/2002 of 13 August 2002 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products Official Journal L 219 , 14/08/2002 P. 0004 - 0005Commission Regulation (EC) No 1472/2002of 13 August 2002amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 26(3) and Article 31(14) thereof,Whereas:(1) Council Regulation (EC) No 1408/2002 of 29 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary(3), introduces concessions in the form of reciprocal tariff quotas involving the abolition of Community refunds on certain products. In order to avoid disrupting trade with this country and guarantee that only products which have not benefited from refunds are exported to it, specific arrangements for the issue of licences for this country should be drawn up as soon as possible. To that end, by supplementing Annex VIII to Commission Regulation (EC) No 174/1999(4), as last amended by Regulation (EC) No 1368/2002(5), the provisions applying by virtue of Article 20b of Regulation (EC) No 174/1999 and Commission Regulation (EC) No 1369/2002 of 26 July 2002 derogating from Article 31(10) of Council Regulation (EC) No 1255/1999 as regards proof of arrival at destination in the case of differentiated refunds and laying down detailed rules for the application of the lowest export refund rate for certain milk products(6) should be extended to Hungary.(2) Article 6 of Regulation (EC) No 174/1999 fixes the term of validity of the export licences. In order to comply with the concessions granted, provision should be made for limiting the licences' term of validity, cancelling them and releasing the securities lodged.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Annex VIII to Regulation (EC) No 174/1999 is replaced by the Annex to this Regulation.Article 2Licences for one of the products listed in Annex VIII to Regulation (EC) No 174/1999, issued before the date of entry into force of this Regulation and whose term of validity expires after 31 July 2002 and which refer to Hungary in box 7 shall be cancelled at the interested party's request and the securities shall be released in proportion to the quantities not used.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 205, 2.8.2002, p. 9.(4) OJ L 20, 27.1.1999, p. 8.(5) OJ L 198, 27.7.2002, p. 33.(6) OJ L 198, 27.7.2002, p. 37.ANNEX"ANNEX VIIIApplication of Article 20b>TABLE>X= Application of Article 20b."